Citation Nr: 9913465	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-05 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to service connection for a mouth injury and 
tooth extraction for compensation purposes.

3.  Entitlement to service connection for epilepsy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1972 and from December 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for a back injury; 
for a mouth injury and tooth extraction for compensation 
purposes; and for epilepsy.

For the RO's attention and appropriate action:  A claim for 
service connection for a dental condition for compensation 
purposes may also be construed as a claim for dental 
treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993) 
(holding that veteran's claim for service-connected 
disability compensation for dental disability raised a claim 
to which VA regulatory provisions pertaining to Class I 
outpatient dental treatment reasonably would apply and 
therefore VA had an obligation to consider that claim).  In 
this case, the RO construed the claim for service connection 
for "a mouth injury" and "tooth extraction" both as one 
for service connection for a dental condition for 
compensation purposes and as one for dental treatment.  The 
RO denied the former claim as not well grounded and did not 
render any decision on the latter.  Instead, the RO informed 
the veteran in the rating decision and the statement of the 
case that he "should contact the nearest VA Medical Center 
to apply for dental treatment."  Unless VA procedures in 
this regard have been changed since 1994, the Board notes 
that it appears from VA ADJUDICATION PROCEDURE MANUAL, M21-1, that 
the RO should have referred the claim for dental treatment to 
the proper adjudicatory authority for proper disposition.  
See VA ADJUDICATION PROCEDURE MANUAL, M21-1, part III, para. 
2.02e, Change 60 (Jan. 30, 1997); part VI, para. 6.01c, 
Change 21 (July 3, 1994); part VI, para. 23.03, Change 53 
(June 6, 1994).  Therefore, the Board refers this matter to 
the RO for consideration and possible action in this regard.  
However, because no decision was rendered on the claim for 
dental treatment, there can be no appeal as yet of this 
matter to the Board.

FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that a current back disability is 
the result of an injury to the back in service.  

2.  No medical evidence has been presented or secured to 
render plausible a claim that a current mouth or dental 
disorder, including tooth extraction, if any, is the result 
of a mouth injury sustained in service.

3.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has 
epilepsy or that current epilepsy had its onset in service or 
is the result of disease or injury, including an episode of 
dizziness in January 1970 or a complaint of headaches and 
nosebleeds in March 1974, incurred in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a back injury is not 
well grounded, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a mouth injury and 
tooth extraction for compensation purposes is not well 
grounded, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for epilepsy is not well 
grounded, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself in service and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169, 
171 (1998); see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, (1) the existence of a current disability; (2) an 
injury sustained or disease contracted in service (this 
element usually requires VA to obtain and examine the 
veteran's service medical records which are ordinarily in the 
custody of the government); and (3) a link or nexus between 
the two.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage, 10 Vet. App. at 495.  Evidence 
submitted in support of a claim "must . . . be accepted as 
true for the purpose of determining whether the claim is well 
grounded . . . [except] when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).


A Back Injury.

On a December 1995 VA General Medical examination, the 
examiner noted under "Diagnoses" that the veteran had had a 
lumbar laminectomy at three areas in the past and that he had 
degenerative arthritis changes present in the lumbar spine.  
VA outpatient reports from 1995-96 also show that the veteran 
has been seen for complaints of back pain.

Service medical records show no evidence of the veteran 
having sustained a back injury in service.  Although private 
medical records have been submitted showing injuries to the 
back sustained after service in 1979 and 1980 while working 
on the railroad and that the veteran underwent an operation 
to excise a herniated nucleus pulposus in August 1980, no 
medical evidence has been presented or secured to render 
plausible a claim that a current back disability is the 
result of an injury to the back in service.  Accordingly, the 
Board concludes that the claim for service connection for a 
back injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

A Mouth Injury And Tooth Extraction For Compensation 
Purposes.

Service medical and dental records provide no evidence of a 
trauma sustained to the mouth in service.  Service dental 
records show that the veteran was seen for treatment 
pertaining tooth # 31 on July 8, 1974.  Two days later, the 
records show an "emergency" visit regarding tooth # 31 and 
the veteran complained of a dull ache.  He was advised to 
wait for 7-10 days.  There are no further entries in the 
service dental records.

No medical evidence has been presented or secured to render 
plausible a claim that a current mouth or dental disorder, 
including tooth extraction, if any, is the result of a mouth 
injury sustained in service.  Moreover, replaceable missing 
teeth are not considered disabling conditions for 
compensation purposes as a matter of law.  38 C.F.R. § 4.149 
(1998).  Accordingly, the Board concludes that the claim for 
a mouth injury and tooth extraction for compensation purposes 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

Epilepsy.

Service medical records reflect no diagnosis of epilepsy in 
service.  They do show that the veteran was seen for an 
episode of dizziness in January 1970 and for a complaint of 
headaches and nosebleeds in March 1974.  The veteran 
contended in a September 1996 statement that the dizziness in 
service was an epilepsy black-out.

However, no medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has 
epilepsy or that current epilepsy had its onset in service or 
is the result of disease or injury, including an episode of 
dizziness in January 1970 or a complaint of headaches and 
nosebleeds in March 1974, incurred in service.  The Board 
concludes that whether dizziness in service was actually the 
onset of epilepsy is a medical matter requiring medical 
evidence for its support and is not the kind of matter that 
lends itself to lay observation.  See Savage, 10 Vet. App. at 
495; see also Falzone v. Brown, 8 Vet. App. 398, 403 (1995) 
(citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994) for the 
proposition that medical causation evidence may not be 
necessary for conditions that lend themselves to lay 
observation such as flat feet).  Therefore, the veteran's own 
contentions that dizziness in service was actually a symptom 
of epilepsy are not competent evidence.  Because no medical 
evidence has been presented or secured concerning this 
matter, the Board concludes that the claim for service 
connection for epilepsy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Section 5103(a) Obligation.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection well grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Although the appellant did sent in 
additional records during the course of the appeal, the RO 
noted that these records were copies of records already in 
the claims file.  Moreover, although the veteran requested 
the RO to obtain VA outpatient records from September 1996 
showing present treatment for epilepsy, he did not indicate 
that these records would show a relationship between current 
epilepsy and a disease or injury incurred in service.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for a back injury; for a mouth injury and 
tooth extraction for compensation purposes; and for epilepsy 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

